DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1–20 in the reply filed on March 5, 2021, is acknowledged.  Claims 21–25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6, 9, 10, 13–17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0347612 to Park et al.
Regarding Claim 1, Park discloses (e.g., Figs. 7–9 and their corresponding description) a semiconductor apparatus comprising: a semiconductor device having an effective pixel region in which an effective pixel is provided (e.g., region DA, which includes switching elements SW which are semiconductor devices) and a peripheral region located in a periphery of the effective pixel region (e.g., region PA); a light transmission plate 210 arranged so as to overlap the effective pixel region and the 
Park does not explicitly disclose specific distance measurements, and thus does not explicitly disclose wherein a first distance from the effective pixel region to the part in the plan view is greater than 100 times the second distance and smaller than a third distance from the part to the end of the semiconductor device. 
However, Park teaches that the color filter (1) is provided in the peripheral area, and also (2) is not provided under the joining member (e.g., Fig. 9).  The present application teaches these features as key to improving image quality by including the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park, as a matter of design choice, and taking into account the similarity of teachings between Park and the present application, such that a first distance from the effective pixel region to the part in the plan view is greater than 100 times the second distance and smaller than a third distance from the part to the end of the semiconductor device.  Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical (in view of the similarities in structure between Park and the present application), and it appears prima facie that the device would possess utility using another configuration.
Regarding Claim 2, Park would have rendered obvious wherein the second distance is greater than a thickness of the color filter arranged on the effective pixel region (e.g., Fig. 9).
Regarding Claim 3, Park would have rendered obvious wherein a distance from a part of the outer edge to the part of the joining member is greater than or equal to 500 µm (obvious as a matter of design choice, based on a desired overall device size).
Regarding Claim 4, Park would have rendered obvious wherein the first distance is smaller than a fourth distance from the part of the outer edge to the part of the joining member (e.g., Fig. 9, and obvious as a matter of design choice, based on a desired overall device size).
Regarding Claim 5, Park would have rendered obvious wherein the first distance is longer than or equal to 100 µm and smaller than or equal to 1000 µm, wherein the second distance is smaller than or equal to 50 µm, and wherein the third distance is greater than or equal to 500 µm (e.g., Fig. 9).
Regarding Claim 6, Park would have rendered obvious wherein, on the peripheral region, the color filter layer has a first portion in which multiple-color color filters are arranged in an array and a second portion in which single-color color filter extend, the first portion is located between the second portion and the effective pixel region, and a width of the second portion is equal to a width of the first portion or smaller than the width of the first portion (e.g., P1/P2, Figs. 7–9). 
Regarding Claim 9, Park would have rendered obvious wherein a blue color filter forms an entire circumference of the outer edge of the color filter layer (e.g., Figs. 7–9, paragraph [0074]). 
Regarding Claim 10, Park would have rendered obvious wherein the entire circumference of the outer edge of the color filter layer is located between the effective pixel region and the joining member in the plan view (e.g., Figs. 7–9).
Regarding Claim 13, Park would have rendered obvious a light transmission member 230 that is provided between the color filter layer and the light transmission plate arranged on the effective pixel region and contacts with the light transmission plate (Fig. 9). 
Regarding Claim 14, Park would have rendered obvious wherein the effective pixel region is provided with a plurality of pixel electrodes PE, an opposite electrode CE facing the plurality of pixel electrodes, and a function layer 300 provided between the 
Regarding Claim 15, Park would have rendered obvious wherein a wiring structure is provided between the plurality of pixel electrodes and the semiconductor device, the opposite electrode has a contact portion of the opposite electrode and the wiring structure, and the outer edge of the color filter layer is located between the contact portion and the effective pixel region in the plan view (e.g., Fig. 9, where the specific wiring layout would have been obvious as a matter of design choice).
Regarding Claim 16, Park would have rendered obvious wherein the function layer is an organic light emitting layer (where Park teaches a liquid crystal display device, but selecting a well-known alternative, such as an OLED display device, including an organic light emitting layer, would have been obvious as a matter of design choice).
Regarding Claim 17, Park would have rendered obvious an electrode penetrating a semiconductor substrate included in the semiconductor device (e.g., PE).
Regarding Claim 19, Park would have rendered obvious a camera comprising: an image sensor; and an electronic viewfinder, wherein a display apparatus of the electronic viewfinder is the semiconductor apparatus according to claim 1 (where it would have been obvious to use a display as part of a camera, where the camera includes standard components such as an image sensor to capture the image and an electronic viewfinder to assist in identifying the image to be captured).
Regarding Claim 20, Park would have rendered obvious an equipment comprising the semiconductor apparatus according to claim 1 (where “an equipment” is .

Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of U.S. Patent Application Publication No. 2013/0258263 to Yasukawa.
Regarding Claim 7, Park discloses that the color filter layer is arranged over wiring 122 that applies driving or control signals to the display (paragraph [0073]), but does not explicitly disclose wherein the peripheral region includes a peripheral circuit region in which a peripheral circuit is arranged, and the color filter layer is arranged on the peripheral circuit region. 
Yasukawa discloses a display, and teaches a peripheral circuit in a peripheral region, where the peripheral circuitry provides image driving and control signals to the display (e.g., Figs. 1 and 2 and their corresponding description).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that the peripheral region includes a 
Regarding Claim 8, the combination of Park and Yasukawa would have rendered obvious wherein the peripheral region is located between the peripheral circuit region and the effective pixel region and includes a region in which a non-effective pixel is provided, and the color filter layer is arranged on the region in which the non-effective pixel is provided (e.g., Fig. 9 of Park; Figs. 1 and 2 of Yasukawa). 

Regarding Claim 18, Park would have rendered obvious (e.g., Figs. 7–9 and their corresponding description) a module comprising: a semiconductor apparatus including: a semiconductor device having an effective pixel region in which an effective pixel is provided (e.g., region DA, which includes switching elements SW which are semiconductor devices) and a peripheral region located in a periphery of the effective pixel region (e.g., region PA), a light transmission plate 210 arranged so as to overlap the effective pixel region and the peripheral region in a plan view with respect to a primary face of the semiconductor device (e.g., Fig. 9), a color filter layer CF arranged between the light transmission plate and the effective pixel region and between the light transmission plate and the peripheral region (e.g., Figs. 8 and 9), and a joining member 400 arranged between the light transmission plate and the peripheral region and configured to join the light transmission plate and the semiconductor device to each other (e.g., Figs, 8 and 9, in region SA), wherein at least a part of an outer edge of the 
In combination with Park, Yasukawa would further have rendered obvious a flexible circuit board connected to the semiconductor apparatus (e.g., Figs. 1 and 2 and their corresponding description), wherein, in the plan view, the part of the joining member is located between the part and an electrical connecting portion between the semiconductor apparatus and the flexible circuit board (e.g., Fig. 9 of Park; Figs. 1 and 2 of Yasukawa). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of U.S. Patent Application Publication No. 2015/0378227 to Miyoshi.
Regarding Claim 11, Park discloses layer AL1 arranged on the effective pixel region and the peripheral region, wherein the color filter layer is located between the layer and the semiconductor device, and the joining member is arranged between the resin layer and the light transmission plate (Fig. 9).
However, Park does not explicitly disclose that the layer is a resin layer.
Miyoshi discloses a display, and teaches that an alignment layer may be a resin layer (e.g., paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that the layer is a resin layer, as suggested by Miyoshi, where Miyoshi teaches a suitable configuration for the alignment layer of Park (e.g., MPEP §§ 2144.06 and 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of U.S. Patent Application Publication No. 2018/0329260 to Mizusaki et al.
Regarding Claim 12, Park does not explicitly disclose wherein the joining member includes a matrix made of a resin and a filler made of a resin distributed in the matrix. 
Mizusaki discloses a display, and teaches that a seal (joining member) may be formed using a resin with an inorganic or organic filler (e.g., paragraph [0078]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that the joining member includes a matrix made of a resin and a filler made of a resin distributed in the matrix, as suggested by Mizusaki, where Mizusaki teaches a suitable configuration for the seal of Park (e.g., MPEP §§ 2144.06 and 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871